Citation Nr: 0830566	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-03 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for brain damage.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served on active duty from January 6, 1964 to 
January 30, 1964.  She also served in the Reserves.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which service connection for brain 
damage and PTSD was denied.

The appellant testified before the undersigned in July 2008.  
A transcript of the hearing is associated with the claims 
file.

VA and private records show that the appellant has been 
diagnosed with various psychiatric disabilities, to include 
depression, depressive neuroses, PTSD, and character 
disorder.  The issue has therefore been changed as shown on 
the front page of this decision/remand to more accurately 
reflect the medical evidence.  

The issue of service connection for a psychiatric disorder, 
to include PTSD is addressed in the REMAND portion of the 
decision below is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.



FINDING OF FACT

In a hearing before the Board in July 2008, and before the 
Board had an opportunity to render a decision in the case, 
the appellant withdrew her appeal as to the issue of service 
connection for brain damage.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant concerning the claim for service connection for 
brain damage have been met. 38 U.S.C.A. § 7105(b)(2) (West 
2002 & Supp. 2008); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2005 and March 2005, the RO received the 
statement of the appellant's private treating physician, 
giving an opinion that both the diagnosed brain damage and 
PTSD were the result of military service, and a statement 
from the appellant's representative.  These submissions are 
sufficient to timely perfect the appellant's appeal as to 
both issues as reflected in the April 2004 statement of the 
case.

In July 2008, in testimony before the undersigned, the 
appellant indicated that she wished to withdraw her appeal as 
to the issue of service connection for brain damage.

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the appellant withdrew her appeal as to this issue, there 
remain no allegations of error of fact or law for appellate 
consideration. The Board therefore has no jurisdiction to 
review this issue.


ORDER

The claim for service connection for brain damage is 
dismissed.


REMAND

The appellant seeks service connection for a psychiatric 
disorder to include PTSD. 

The appellant and her representative testified before the 
undersigned that while she was on active duty, she was 
attacked and almost raped on a date.  She was able to escape 
but was beaten about the head.  She did not report the 
incident, because she was afraid to do so, because of her 
race and gender.  Thereafter, she testified, she began to 
experience psychiatric difficulties that resulted in her 
being found unfit for continued active duty.  She was 
discharged from active service.  She has testified and stated 
that her symptoms continued after her discharge from active 
service, to the present day.

Review of VA and private treatment records, and a 1985 
decision from the Social Security Administration (SSA), shows 
that the appellant  reported treatment as early as in 1967 
for a suicide attempt when she was in Japan, prompted by 
impending divorce and social isolation.  She was treated at 
Madigan Army Medical Center, as a dependent wife.  She was 
then treated for a second suicide attempt in Washington, at a 
state hospital, for about three months.  From 1977-1979, 
while in Germany, she received psychiatric treatment 
associated with pregnancy and abortion.  Then, in 1984, she 
was treated for depression because she did not want to have a 
son.  After the birth, in January 1985, she had her third 
suicide attempt.  

Reports of medical history conducted in 1963 and 1964 show 
the appellant admitted to having occasional worries but the 
examiner found no evidence of significant depression of or 
any condition considered to be disabling.  The reports of 
medical examination show no psychological defects, diagnoses, 
abnormalities or other findings.  Service medical records do 
not show that the appellant reported having been attacked.  
The records do show that she underwent an Aptitude Board on 
January 28, 1964, during which she was found to be 
unmotivated for active duty.  She was discharged from active 
service.

It is noted that the appellant served successfully as a 
reservist from her entrance to the program in March 1963, 
promoting to Seaman Apprentice in December 1963 before 
entering active duty in January 1964.

The Board notes that the appellant's claimed in-service 
stressor involves personal assault, and therefore falls 
within the category of situations in which it is not unusual 
for there to be an absence of service records documenting the 
events the appellant has alleged.  See, e.g., Patton v. West, 
12 Vet. App. 272, 281 (1999).  Furthermore, under Paragraph 
5.14(d), Part III, of VA's Adjudication Procedure Manual, 
M21-1, it is noted that service records may not contain 
evidence of personal assault, and that alternative sources, 
including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, 
may provide credible evidence of an in-service stressor 
premised on personal assault.  See YR v. West, 11 Vet. App. 
393, 399 (1998).

Further development is therefore required in this case.
 
In addition, it is noted that the appellant has been married 
and has undergone a name change.  Therefore, another attempt 
should be made to obtain records from SSA.  

Finally, VA examination is further necessary to determine the 
nature, extent, and etiology of her psychiatric disability.  
See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  In particular, ensure that 
treatment records are obtained from the 
Eskaton American River Hospital; 
Readjustment Counseling Center in 
Sacramento; University of California 
Davis Medical Center; and the state 
hospital in Washington; and by Allen 
Hassan, M.D. of Sacramento, California; 
Irwin Lyons, M.D.; Dr. Herman Myers; Dr. 
Shane; and from the VA Medical Center 
(VAMC) at Sacramento, California; and any 
other health care facilities/treating 
professionals the appellant identifies.

2.  Obtain any and all additional service 
medical records or records maintained by 
the service, including those records 
maintained while the appellant was a 
dependent spouse of another-to include 
any and all records from created from at 
least 1967, when she reported she was 
treated for her first suicide attempt in 
Japan, through 1979, when she said she 
was treated in Germany, and from Madigan 
Army Medical Center.  

Ensure that the search for records is 
conducted under all names and 
identification numbers used by the 
veteran, including that of her spouse.

3.  Make another attempt to obtain the 
appellant's SSA records using all names 
and identification numbers used by the 
veteran.

4.  Request assistance from the appellant 
where necessary to identify the treating 
health care facilities and/or providers, 
other names and identification numbers 
used, the name/identification number of 
her spouse, and any other identifying 
information pertinent to obtaining these 
records.  Advise the appellant of the 
importance of providing this information 
in establishing her claim.

Ensure that searches for records are 
conducted under all names and 
identification numbers used by the 
veteran.

Document negative responses, and inform 
the appellant so that she may make 
attempts to procure the records on her 
own.

5.  Conduct all other development 
required for cases involving personal 
assault.  See VA M21-1, Paragraph 
5.14(d), Part III.

6.  Schedule the appellant for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed 
psychiatric disorder to include PTSD.  
All indicated tests and studies should be 
performed.  The claims folder, including 
a copy of this remand and a copy of the 
July 2008 hearing, must be provided to 
the examiner in conjunction with the 
examination.

The examiner should provide the following 
opinions:

Is it at least as likely as not that any 
diagnosed psychiatric pathology is in any 
way related to the appellant's active 
service, including the stressor (personal 
assault) she identified in her July 2008 
testimony and statements of record or, in 
the alternative, had its onset during her 
period of active service?

All opinions expressed must be supported 
by complete rationale.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
appellant's claim for service connection 
for a psychiatric disorder to include 
PTSD with application of all appropriate 
laws and regulations, including Patton, 
supra, and M21-1, Paragraph 5.14(d), Part 
III, and consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the appellant, provide her and her 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). The appellant is advised that failure to appear for 
VA examination could result in the denial of her claim. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991). The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


